         Case 3:19-cv-03052-SI Document 47 Filed 10/04/19 Page 1 of 4



 1   David T. Biderman, Bar No. 101577
     DBiderman@perkinscoie.com
 2   Jasmine W. Wetherell, Bar No. 288835
     JWetherell@perkinscoie.com
 3   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 4   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
 5   Facsimile: 415.344.7050

 6   Charles C. Sipos, pro hac vice
     CSipos@perkinscoie.com
 7   Lauren E. Staniar, pro hac vice
     LStaniar@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10   Facsimile: 206.359.9000

11   Attorneys for Defendant
     Keurig Dr Pepper, Inc.
12

13                                UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                      SAN FRANCISCO DIVISION

16

17   JOHN PELS, on behalf of himself and all      Case No. 3:19-cv-03052-SI
     others similarly situated,
18                                                DEFENDANT KEURIG DR PEPPER,
                           Plaintiff,             INC.’S REPLY IN SUPPORT OF
19                                                REQUEST FOR JUDICIAL NOTICE IN
            v.                                    SUPPORT OF MOTION TO DISMISS
20                                                AMENDED CLASS ACTION COMPLAINT
     KEURIG DR PEPPER, INC.,
21                                                [Fed. R. Evid. 201]
                           Defendant.
22                                                Date:        October 17, 2019
                                                  Time:        10:00 a.m.
23                                                Courtroom:   Courtroom 1, 17th Floor
                                                  Judge:       Hon. Susan Illston
24

25

26

27

28
                                                                         Case No. 3:19-cv-03052-SI
                                                                                  REPLY ISO RJN
         Case 3:19-cv-03052-SI Document 47 Filed 10/04/19 Page 2 of 4



 1          Exhibit B to the Declaration of Charles C. Sipos is the Consumer Reports article on which

 2   Plaintiff’s Complaint relies, and that Plaintiff submits with his own request for judicial notice.

 3   Exhibit C to the Sipos Declaration is a press release in which Keurig Dr Pepper (“KDP”)

 4   announced the Peñafiel Water voluntary withdrawal. Plaintiff excerpts portions of these

 5   documents in his Amended Complaint and relies on them heavily. See Am. Compl. ¶¶ 23, 25

 6   (excerpting large portions of both documents). They are therefore judicially noticeable under the

 7   incorporation by reference doctrine. United States v. Richie, 342 F.3d 903, 907 (9th Cir. 2003).

 8   Plaintiff’s arguments to the contrary misunderstand the facts and the law.

 9          Plaintiff argues in his Opposition to Defendant’s Request for Judicial Notice that certain
10   statements in the press release (Exhibit C) are not judicially noticeable. RJN Opp. at 2–3 (arguing

11   that statements in release about the nature of arsenic not judicially noticeable). That is wrong. The

12   incorporation by reference doctrine, on which KDP relied in its request for judicial notice, RJN at

13   3, “prevents plaintiffs from selecting only portions of documents that support their claims while

14   omitting portions of those very documents that weaken—or doom—their claims.” Khoja v.

15   Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018). In other words, Plaintiff can’t

16   cherry-pick facts from a document on which he relies to make his case. Id. That is particularly

17   true where, as here, Plaintiff pleads the precise facts he asks the Court to ignore. See Am. Compl.

18   ¶ 18 (alleging that arsenic is a naturally occurring element); id. ¶ 25 (excerpt from KDP press

19   release stating that arsenic is harmful only at very high levels).
20          Plaintiff’s challenge to portions of the Consumer Reports article (Exhibit B) is similarly

21   unavailing. For one, Plaintiff asks the Court to take judicial notice of this same article, so it is

22   unclear what he objects to. See ECF No. 37. Once the document is judicially noticed, KDP is

23   entitled to cite parts of it that undermine Plaintiff’s complaint, such as the undisputed fact that

24   Consumer Reports does not specify the testing method it used. See Sipos Decl. Ex. C; Sprewell v.

25   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (“The court need not, however, accept

26   as true allegations that contradict matters properly subject to judicial notice.”).

27          KDP’s Request for Judicial Notice should be granted in full.

28
                                                                                  Case No. 3:19-cv-03052-SI
                                                      -1-
                                                                                           REPLY ISO RJN
        Case 3:19-cv-03052-SI Document 47 Filed 10/04/19 Page 3 of 4



 1
     DATED: October 4, 2019            PERKINS COIE LLP
 2

 3                                     By: /s/ Charles Sipos
                                           Charles Sipos, pro hac vice
 4                                         CSipos@perkinscoie.com
                                           Lauren Watts Staniar, pro hac vice
 5                                         LStaniar@perkinscoie.com
                                           Jasmine W. Wetherell, Bar No. 288835
 6                                         JWetherell@perkinscoie.com
                                           David T. Biderman, Bar No. 101577
 7                                         DBiderman@perkinscoie.com
 8                                         Attorneys for Defendant
                                           Keurig Dr Pepper, Inc.
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                 CASE NO. 3:19-cv-03052-SI
                                          -2-
                                                                          REPLY ISO RJN
         Case 3:19-cv-03052-SI Document 47 Filed 10/04/19 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE

 2         The undersigned certifies that on October 4, 2019, I caused to be filed via the CM/ECF

 3   system true and correct copies of the forgoing document and that the service of this document

 4   was accompanied on all parties in the case by CM/ECF system.

 5                                             /s/Charles C. Sipos
                                               Charles C. Sipos, pro hac vice
 6                                             CSipos@perkinscoie.com
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                        CASE NO. 3:19-cv-03052-SI
                                                 -3-
                                                                                 REPLY ISO RJN
